Case: 21-60406     Document: 00516423670         Page: 1     Date Filed: 08/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 8, 2022
                                  No. 21-60406                          Lyle W. Cayce
                                                                             Clerk

   Maria Luisa Casco-George,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                             Agency No. A215 765 587


   Before Southwick, Willett, and Oldham, Circuit Judges.
   Per Curiam:*
          Maria Luisa Casco-George, a native and citizen of Honduras, has
   petitioned for review of the Board of Immigration Appeal’s (BIA) decision
   dismissing her appeal from an order of the immigration judge denying her
   application for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT). Casco-George contends that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60406       Document: 00516423670            Page: 2      Date Filed: 08/08/2022




                                       No. 21-60406


   evidence shows that her membership in the following particular social groups
   (PSGs) was at least one central reason for her persecution: “single
   Honduran women with successful shops,” “single mothers in Honduras
   living under the control of gangs,” and “[m]embers of the Casco-George
   family.” 1 Both asylum and withholding-of-removal applicants have the
   burden to show a nexus between the alleged persecution and membership in
   a PSG. See Gonzales-Veliz v. Barr, 938 F.3d 219, 224 (5th Cir. 2019).
          Casco-George cannot show the required nexus. The BIA found, and
   substantial evidence supports, that Casco-George’s persecutors were not
   motivated to harm her for membership within her proposed PSGs. Instead,
   personal interest and private criminality motivated Casco-George’s
   persecutors. Because neither personal interest nor private criminality can
   establish the required nexus under our caselaw, Casco-George has failed to
   demonstrate that a reasonable factfinder would be compelled to conclude
   that her membership in either of her proposed PSGs was one central reason
   for any persecution suffered or feared. See Ramirez-Mejia v. Lynch, 794 F.3d
   485, 492-93 (5th Cir. 2015); Orellana-Monson v. Holder, 685 F.3d 511, 521-22
   (5th Cir. 2012); Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004).
   Because the nexus issue is dispositive of Casco-George’s asylum and
   withholding of removal claims, see Gonzales-Veliz, 938 F.3d at 224, we need
   not reach her arguments on the cognizability of her purported PSGs and
   persecution issues, see INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (per
   curiam).




          1
             Casco-George does not raise her claim seeking asylum based on membership in a
   PSG comprised of “single mothers in Honduras with children sought to be recruited by
   gangs.” The claim is thus deemed abandoned. See Soadjede v. Ashcroft, 324 F.3d 830, 833
   (5th Cir. 2003) (per curiam).




                                             2
Case: 21-60406      Document: 00516423670          Page: 3   Date Filed: 08/08/2022




                                    No. 21-60406


          Casco-George’s remaining arguments are unavailing. She abandoned
   her CAT claim by failing to argue it in her initial appellate brief challenging
   the BIA’s denial of the claim. See Bouchikhi v. Holder, 676 F.3d 173, 179 (5th
   Cir. 2012) (per curiam). We lack jurisdiction to consider whether the BIA
   failed to provide a sufficiently reasoned basis for its decision because this
   argument is unexhausted. See Martinez-Guevara v. Garland, 27 F.4th 353,
   359-60 (5th Cir. 2022); 8 U.S.C. § 1252(d)(1). And Casco-George’s due
   process argument fails because she has not shown substantial prejudice. See
   Santos-Alvarado v. Barr, 967 F.3d 428, 439 (5th Cir. 2020). Accordingly, the
   petition for review is DENIED in part and DISMISSED in part.




                                          3